Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the more than 1 additional area slope (Claim 21 and 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1, line 7; claim 10, line 6 objected to because of the following informalities:  “a plane normal” should be - -planes normal- -.  Appropriate correction is required.
Claim 1, line 11; claim 10, line 10 objected to because of the following informalities:  “an area of the cross-sectional profiles” should be - -areas of the cross-sectional profiles- -.  Appropriate correction is required.
Claim 9, line 2; claim 18, line 2; claim 21, line 1, claim 22, line 1-2 objected to because of the following informalities:  “the cross-sectional profiles increase linearly in area” should be - - the cross-sectional profiles increase linearly in areas- -.  Appropriate correction is required.
Claim 11, line 12; objected to because of the following informalities:  “an area of the cross-sectional profile” should be - -the area of the cross-sectional profile - -.  Appropriate correction is required.
Claim 21, line 4, claim 22, line 4 objected to because of the following informalities:  “the cross-sectional profiles increasing in area” should be - - the cross-sectional profiles increasing in the areas- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 and 22 recite one or more additional area slopes, but the specification and drawing do not show more than 1 additional area slopes.  Figure 4 only shows one slope from approximately 0.9 to 1.0 of the Normalized Meanline Length, so that more than 1 additional area slopes is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, 8, 12, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1-3; claim 12, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the point”, but claim 2 and claim 11, respectively, recite that the cross-sectional profile at the pipe outlet is between 25% and 50% greater, so that it is unclear how the area can be between 25% and 50% greater, but also greater than 50%.
Claim 6, line 1-3; claim 15, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body”, but claim 5 and claim 14, respectively, recite that the cross-sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body, so that it is unclear how the area can be between 50% and 60% greater, but also greater than 60%.
Claim 8, line 1-3; claim 17, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is 66% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body”, but claim 7 and claim 17, respectively, recite that the cross-sectional profile at the pipe outlet is between 50% and 66% greater than the area of the cross-sectional profile at the last 30% of the length of the tubular body, so that it is unclear how the area can be between 50% and 66% greater, but also greater than 66%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al (US 20150226232 as referenced in OA dated 6/3/2021) in view of Iino et al (US 20120171030) and Yamashita (US 20160108920).

    PNG
    media_image1.png
    656
    512
    media_image1.png
    Greyscale

Annotated Figure 3 of Iino et al (US 20120171030)

Regarding claim 1, Duong discloses a compressor diffuser (Figure 1; 20) for a gas turbine engine (Figure 1; 10), the compressor diffuser comprising: diffuser pipes (Figure 3; 40. Paragraph 0026) having a tubular body (The tubular body of the diffuser pipe) defining a pipe center axis (The central axis of Figure 4; 140) extending therethrough, the tubular body including a first portion (Figure 4; 141) extending in a generally radial direction (The radial direction with respect to Figure 3; 11) from an inlet (Figure 4; 148) of the tubular body, a second portion (Figure 4; 143) extending in a generally axial direction (The axial direction with respect to Figure 3, 11) and terminating at a pipe outlet (Figure 4; 144), and a bend portion (Figure 4; 145) fluidly linking the first portion and the second portion, the tubular body having a length (The length of the tubular body) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in planes normal to the pipe center axis (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis), areas of the cross-sectional profiles increasing along the length (Paragraph 0025 and 0028).
Duong does not disclose the tubular body having a flared outlet portion extending from the pipe outlet to a point upstream from the pipe outlet at a distance corresponding to a last 10% of the length of the tubular body, the flared outlet portion flaring outwardly relative to a remainder of the tubular body, the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion such that the area of the cross-sectional profile at the pipe outlet is between 20% and 50% greater than the area of the cross-sectional profile at the point.
However, Iino teaches a compressor diffuser (The portion of Figure 3; 20 downstream of Annotated Figure 3; labeled inlet and 22 form a diffuser.  Paragraph 0004.  The prior art shows the duct feeding the scroll 101 being the diffuser) for a gas turbine engine (Paragraph 0050), the compressor diffuser comprising: a tubular body (Like the prior art in Paragraph 0004, Figure 3; 23 is annular) defining a pipe center axis (The pipe center axis through Figure 3; 20 and 22) extending therethrough, the tubular body including a first portion (The portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.  As a note the inlet is part of the first portion) extending from an inlet (Annotated Figure 3; labeled inlet)  of the tubular body, a second portion (Figure 3; 22) extending in a generally axial direction (Figure 3; X) and terminating at a pipe outlet (The outlet of Figure 3; 22), the tubular body having a length (The length between the inlet and pipe outlet) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in planes normal to the pipe center axis (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis), the tubular body having a flared outlet portion (Figure 3; 22) extending from the pipe outlet to a point upstream (The point where Figure 3; 22 meets 20) from the pipe outlet at a distance (The distance of Figure 3; 22), the flared outlet portion flaring outwardly relative to a remainder of the tubular body (Figure 3; 22 flares relative to 20), the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion (The areas of the cross-sectional profiles increase along the flared outlet portion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the tubular body having a flared outlet portion extending from the pipe outlet to a point upstream from the pipe outlet at a distance, the flared outlet portion flaring outwardly relative to a remainder of the tubular body, the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  The modification has the diffuser having a first upstream portion that increases in area at a first rate and a flared outlet portion that increases in area at a second rate different than the first).
Duong in view of Iino does not teach wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the 
However, Yamashita teaches a compressor diffuser (Figure 1; 15.  Paragraph 0010) comprising:
a body (The body defining Figure 1; 15.  The body of Yamashita is the tubular body in Duong in view of Iino) including an inlet and outlet (The inlet and outlet of Figure 1; 15), a flared portion (Figure 1; 15b), a length defined between the inlet and the outlet (The length between the inlet and outlet), and areas of cross-sectional profiles defined in a plane normal to a center axis (The areas of cross-sectional profiles in planes normal to the center axis of Figure 1; 15), and
in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance and in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream and the length of a flaring portion are result-effective variables that control the performance and stability.  Thus, the claimed limitations of wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between 20% and 50% greater than the area of the cross-sectional profile at the point are found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between 20% and 50% greater than the area of the cross-sectional profile at the point in order to optimize performance and stability (The modification has the flared portion extending from the last 10% of the length of the tubular body and the area at the pipe outlet is between 20% and 50% greater than the point at the last 10% of the length of the tubular body).
Regarding claim 2, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is between 25% and 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is between 25% and 50% greater than the area of the cross-sectional profile at the point  is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 25% and 50% greater than the area of the cross-sectional profile at the point in order to optimize performance (The modification has the area at the pipe outlet is between 25% and 50% greater than the area at the last 10% of the length of the tubular body).
Regarding claim 4, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses the area of the cross-sectional profile at a last 20% of the length of the tubular body.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is between 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is between 40% and 60% greater than an area at a last 20% of the length of the tubular body).
Regarding claim 5, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is between 50% and 60% greater than the area at the last 20% of the length of the tubular body).
Regarding claim 7, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses the area of the cross-sectional profile at a last 30% of the length of the tubular body.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body in order to optimize performance and stability (The modification has the pipe outlet is between 50% and 66% greater than an area at a last 30% of the length of the tubular body).
Regarding claim 9, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses wherein the cross-sectional profiles increase in areas over an upstream segment (The areas of the cross-sectional profiles over the portion of the diffuser from 0 to 80% of the length) of the tubular body starting at the inlet of the tubular body  (Paragraph 0025 and 0028).
Duong does not disclose wherein the cross-sectional profiles increase linearly and the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Iino teaches wherein the cross-sectional profiles increase linearly in area over an upstream segment (The portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.) of the tubular body starting at the inlet of the tubular body (Figure 3 shows the upstream segment increasing linearly in area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in area over an upstream segment of the tubular body starting at the inlet of the tubular body as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  This is the same as the modification as claim 1).
Duong in view of Iino does not teach wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Yamashita teaches in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the length of a flaring portion are result-effective variable that controls stability.  Thus, the claimed limitation of wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet in order to optimize stability (The modification has the first 80% of the length of the tubular body increasing at the first rate).
Regarding claim 10, Duong discloses a diffuser pipe (Figure 3; 40. Paragraph 0026) comprising a tubular body (The tubular body of the diffuser pipe) defining a pipe center axis (The central axis of Figure 4; 140) extending therethrough, the tubular body including a first portion (Figure 4; 141) extending in a generally radial direction (The radial direction with respect to Figure 3; 11) from an inlet (Figure 4; 148) of the tubular body, a second portion (Figure 4; 143) extending in a generally axial direction (The axial direction with respect to Figure 3, 11) and terminating at a pipe outlet (Figure 4; 144), and a bend portion (Figure 4; 145) fluidly linking the first portion and the second portion, the tubular body having a length (The length of the tubular body) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in planes normal to the pipe center axis (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis), areas of the cross-sectional profiles increasing along the length (Paragraph 0025 and 0028).
Duong does not disclose the tubular body having a flared outlet portion extending from the pipe outlet to a point upstream from the pipe outlet at a distance corresponding to a last 10% of the length of the tubular body, the flared outlet portion flaring outwardly relative to a remainder of the tubular body, the remainder of the tubular body defined from the inlet to the point, an area of the cross-sectional profiles increasing along the flared outlet portion such that 
However, Iino teaches a diffuser pipe (The portion of Figure 3; 20 downstream of Annotated Figure 3; labeled inlet and 22 form a diffuser.  Paragraph 0004.  The prior art shows the duct feeding the scroll 101 being the diffuser) comprising a tubular body (Like the prior art in Paragraph 0004, Figure 3; 23 is annular) defining a pipe center axis (The pipe center axis through Figure 3; 20 and 22) extending therethrough, the tubular body including a first portion (The portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.  As a note the inlet is part of the first portion) extending from an inlet (Annotated Figure 3; labeled inlet)  of the tubular body, a second portion (Figure 3; 22) extending in a generally axial direction (Figure 3; X) and terminating at a pipe outlet (The outlet of Figure 3; 22), the tubular body having a length (The length between the inlet and pipe outlet) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in planes normal to the pipe center axis (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis), the tubular body having a flared outlet portion (Figure 3; 22) extending from the pipe outlet to a point upstream (The point where Figure 3; 22 meets 20) from the pipe outlet at a distance (The distance of Figure 3; 22), the flared outlet portion flaring outwardly relative to a remainder of the tubular body (Figure 3; 22 flares relative to 20), the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion (The areas of the cross-sectional profiles increase along the flared outlet portion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the tubular body having a flared outlet portion extending from the pipe outlet to a point upstream from the pipe outlet at a distance, the flared outlet portion flaring outwardly relative to a remainder of the tubular body, the remainder (Paragraph 0042.  The modification has the diffuser having a first upstream portion that increases in area at a first rate and a flared outlet portion that increases in area at a second rate different than the first).
Duong in view of Iino does not teach wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between 20% and 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches a compressor diffuser (Figure 1; 15.  Paragraph 0010) comprising:
a body (The body defining Figure 1; 15.  The body of Yamashita is the tubular body in Duong in view of Iino) including an inlet and outlet (The inlet and outlet of Figure 1; 15), a flared portion (Figure 1; 15b), a length defined between the inlet and the outlet (The length between the inlet and outlet), and areas of cross-sectional profiles defined in a plane normal to a center axis (The areas of cross-sectional profiles in planes normal to the center axis of Figure 1; 15), and
in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance and in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream and the length of a flaring portion are result-effective variables that control the performance and stability.  Thus, the claimed limitations of wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between 20% and 50% greater than the area of the cross-sectional profile at the point in order to optimize performance and stability (The modification has the flared portion extending from the last 10% of the length of the tubular body and the area at the pipe outlet is between 20% and 50% greater than the point at the last 10% of the length of the tubular body).
Regarding claim 11, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between 25% and 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 25% and 50% greater than the area of the cross-sectional profile at the point in order to optimize performance (The modification has the area at the pipe outlet is between 25% and 50% greater than the area at the last 10% of the length of the tubular body).
Regarding claim 13, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses the area of the cross-sectional profile at a last 20% of the length of the tubular body.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is between 40% and 60% greater than an area at a last 20% of the length of the tubular body).
Regarding claim 14, Duong in view of Iino and Yamashita teach the invention as claimed.

However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross-sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is between 50% and 60% greater than the area at the last 20% of the length of the tubular body).
Regarding claim 16, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses the area of the cross-sectional profile at a last 30% of the length of the tubular body.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that control the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-(The modification has the pipe outlet is between 50% and 66% greater than an area at a last 30% of the length of the tubular body).
Regarding claim 18, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses wherein the cross-sectional profiles increase in areas over an upstream segment (The areas of the cross-sectional profiles over the portion of the diffuser from 0 to 80% of the length) of the tubular body starting at the inlet of the tubular body  (Paragraph 0025 and 0028).
Duong does not disclose wherein the cross-sectional profiles increase linearly and the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Iino teaches wherein the cross-sectional profiles increase linearly in area over an upstream segment (The portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.) of the tubular body starting at the inlet of the tubular body (Figure 3 shows the upstream segment increasing linearly in area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in area over an upstream segment of the tubular body starting at the inlet of the tubular body as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  This is the same as the modification as claim 10).
Duong in view of Iino does not teach wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Yamashita teaches in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet in order to optimize stability (The modification has the first 80% of the length of the tubular body increasing at the first rate).
Regarding claim 21, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong does not disclose wherein the cross-sectional profiles increase linearly in area and define a first area slope over an upstream segment of the tubular body starting at the inlet of the tubular body and terminating at 80% of the length of the tubular body measured from the inlet, CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563US Reply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an additional area slope being unequal to the first area slope.
However, Iino teaches wherein the cross-sectional profiles increase linearly in areas and define a first area slope over an upstream segment (The slope of the linearly increasing areas over the portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.) of the tubular body starting at the inlet of the tubular body and terminating a percentage (The percentage along the length from the inlet where Figure 3; 20 meets 22) of the length of the tubular body measured from the inlet, the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an additional area slope (The slope of the linearly increasing Figure 3; 22) being unequal to the first area slope.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in area and define a first area slope over an upstream segment of the tubular body starting at the inlet of the tubular body and terminating at a percentage of the length of the tubular body measured from the inlet,CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563USReply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an additional area slope being unequal to the first area slope as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  This is the same as the modification as claim 10).
Duong in view of Iino does not teach wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Yamashita teaches in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream and the length of a flaring portion are result-effective variable that controls the performance and stability.  Thus, the claimed limitation of wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet in order to optimize stability (The modification has the first 80% of the length of the tubular body increasing at the first rate).
Regarding claim 22, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong does not disclose wherein the cross-sectional profiles increase linearly in area and define a first area slope over an upstream segment of the tubular body starting at the inlet of the tubular body and terminating at 80% of the length of the tubular body measured from the inlet, CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563US Reply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an additional area slope being unequal to the first area slope.
However, Iino teaches wherein the cross-sectional profiles increase linearly in areas and define a first area slope over an upstream segment (The slope of the linearly increasing areas over the portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.) of the tubular body starting at the inlet of the tubular body and terminating a percentage (The percentage along the length from the inlet where Figure 3; 20 meets 22) of the length of the tubular body measured from the inlet, the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an additional area slope (The slope of the linearly increasing Figure 3; 22) being unequal to the first area slope.
(Paragraph 0042.  This is the same as the modification as claim 1).
Duong in view of Iino does not teach wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Yamashita teaches in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream and the length of a flaring portion are result-effective variable that controls the performance and stability.  Thus, the claimed limitation of wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
(The modification has the first 80% of the length of the tubular body increasing at the first rate).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EDWIN KANG/Primary Examiner, Art Unit 3741